MCDONALD, J.,
dissenting. Here the defendant sought to establish that the complainant had made a false complaint of sexual assault in 1990. He presented a statement from her father representing that she had been sexually assaulted in Worcester, Massachusetts, and that the Worcester police “had handled that investigation,” and a letter from the Worcester police indicating that they had no record of such a complaint. He therefore moved, unsuccessfully, to cross-examine the complainant and her father concerning that incident.
It may be true that the trial court might have ruled that the resulting evidence was inadmissible before the jury. What was foreclosed, however, was the defendant’s only opportunity to establish from the complainant’s father that the complainant was the source of his information, and from the complainant whether she did in fact make a false complaint of sexual assault in 1990.
The majority observes that the defendant should have made a motion for an evidentiary hearing to be held outside the jury’s presence. Although the defendant’s motion in limine requesting cross-examination was not couched in terms of General Statutes § 54-86f, the rape shield statute, that statute explicitly required that such an inquiry be made outside the presence of the jury.1 The trial court should have allowed such an inquiry to afford the defendant an adequate opportunity to develop his cross-examination of the state’s witnesses. In this manner the record would have ensured that *676evidence “so relevant and material . . . that excluding it would violate the defendant’s constitutional rights” was not excluded improperly. General Statutes § 54-86f (4); see State v. Kulmac, 230 Conn. 43, 50-56, 644 A.2d 887 (1994).
With respect to harmfulness of the ruling, I join Justice Berdon’s dissent as to the wholesale and detailed “constancy of accusation” evidence. This evidence included the complainant’s detailed statement to her father, as well as to the Massachusetts state police and the Connecticut state police, upon which statement the Connecticut police acted. This evidence, offered supposedly only to corroborate her complaint and not as substantive evidence, became substantive. If there was any question about this, the state’s attorney made it clear in his final argument. He suggested that the constancy of accusation witnesses believed the complainant. In arguing that the complainant was not crafty, he stated: “You would think — you know- — she’s hoodwinked the Connecticut state police, the Massachusetts state police — you saw them all march in here yesterday. Friends, relatives — she’s not that crafty, ladies and gentlemen.”
I respectfully dissent.

 General Statutes § 54-86f provides in relevant part: “Such evidence shall be admissible only after a hearing on a motion to offer such evidence containing an offer of proof. On motion of either party the court may order such hearing held in camera, subject to the provisions of section 51-164x. If the proceeding is a trial with a jury, such hearing shall be held in the absence of the jury. . . (Emphasis added.) The defendant did not cite the rape shield law. The trial judge, however, referred to it when the defendant presented his motion. After the motion was presented, the triril court asked defense counsel, who was admitted to the Massachusetts bar, if he was familiar with Connecticut’s rape shield law.